Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

                                                        Remarks
This Office Action fully acknowledges Applicant’s remarks filed on February 14th, 2022.  Claims 1-23 are pending.

Interview Summary
Examiner discussed with Applicant’s representative prospective amendments to the claims so as to place the remaining claims in condition for allowance.  Examiner discussed canceling claims 12-17 as the “connector” arrangement appeared to be drawn to a separate embodiment from that of the already claimed “top mount attachment” embodiment and thus provided incongruent claims.  Examiner further discussed canceling claims 19-23 as the metes and bounds of the structure to “corresponding features such that…” were indefinitely defined and such language was not made clear through Applicant’s disclosure.  Further discussion was had with respect to various antecedent basis clarifications within the claim.  Agreement could not be reached and Examiner and Applicant’s representative agreed to speak on the claims after the reception of the office action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification does not provide antecedent basis for the amended recitation in claim 19 to “…wherein the housing and the container include corresponding features such that the…”


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “corresponding features…” as in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1) top mount attachment to at least one of the housing and container configured to releasably mount, as in cls. 1 and 19

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) Those mount attachments as disclosed in pars. [0018,0043,0044,0049-0051], and equivalents thereof (see US 2021/0023552).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 7, 9, 10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 and 7 provide the recitation “each tab,” lacks proper antecedent basis in the claims wherein Examiner notes that base claim 4 establishes “at least one tab extending…” and clarification to a number of tabs sought is required herein.

Further, as in claims 9 and 10, the recitation “the meter housing,” lacks proper antecedent basis in the claims and thus the further structural arrangement sought is unclearly provided.   Examiner notes that base claim 1 provides a general “housing,” and it is unclear if this claim intends to provide a further, enclosed element, or is drawn to the same housing as in claim 1.

With regards to claims 12-17, the metes and bonds of the placement of the connector within the apparatus are indefinitely defined.  It is unclear what base structural medium provides to support such “connector” as claimed.  For example, is the connector disposed on one of the housing and container and extends away therefrom so as to traverse to the other portion (housing or container where the connector is not disposed).  The present recitation provides a connector as an additional, listed element to the system of claim 1, but does not provide clear metes and bounds to the system as a whole with the connector incorporated so as to form the sought operative embodiment.


Claims 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the structural constitution of the sought system for diagnostic testing as in claim 19 (and dependent claims 20-23) are indefinitely defined herein.  The structure(s) which make up and constitute “corresponding features such that the housing and container…” is indefinitely defined herein and such recitation is drawn to effects and functionality to the system, wherein “features” presents a vague recitation that does not provide a structural recitation.  The specification does not provide clarity to this language and defining the structure(s) corresponding with the indefinite recitation.
Examiner notes that the specification discloses a top mount attachments and connectors, including particulars thereof, but does not provide clear metes and bounds to the “corresponding features” claimed herein.


Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, namely Charlton (USPN 5,856,195), Lappe (US 2002/0081233), and Davis (USPN 5,119,830), does not teach or fairly suggest a system for testing comprising a housing having a test media port and housing a glucose meter, plurality of test media, a container, and at least one of the housing and container comprising a top mount attachment, as particularly recited therein claim 1.
Further, the closest prior art of record, namely Charlton (USPN 5,856,195), Lappe (US 2002/0081233), and Davis (USPN 5,119,830), does not teach or fairly suggest a system for testing comprising a housing having a test media port and housing a glucose meter, plurality of test media, a container, and wherein the housing and the container include corresponding features such that the housing and the container are releasably engaged with one another, as particularly recited therein claim 19.


Terminal Disclaimer
	The Terminal Disclaimer has been received and accepted, thus obviating the prior non-statutory double patenting rejection of the claims.



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the amendments made to the claims, claims 6, 7, 9, 10, and 12-17 and 19-23 are rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above.  Examiner notes that some of these rejections are likewise to those previously-provided on the record in the Office Action mailed on October 14th, 2021 and herein reiterated as the present remarks and amendments did not obviate such rejections.
Further, the specification and drawings are objected to for the reasons discussed above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798